DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2021 has been entered.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As stated in the previous Office action mailed 05 August 2021, the prior art of record fails to disclose or reasonably suggest an apparatus/method comprising a multimode central waveguide consisting of a single fiber having a first index of refraction n1 and having an input aperture and an output aperture, wherein said input aperture is non-circular and larger than an input laser beam directed into received by said input aperture, wherein said input laser beam at said input aperture comprises a plurality of modes and produces an input brightness and an input spatial and angular distribution and a cladding surrounding said central waveguide, wherein said cladding has a second index of refraction n2, wherein n1>n2, wherein said central waveguide and said cladding together comprise a taper along their length that redistributes said input spatial and angular distribution and to allow all modes other than the fundamental or low order modes of the input laser beam to be eliminated in addition to the accompanying features of the independent claim and any intervening claims.  
A close prior art of record is U.S. Patent 9,633,683 to Lee et al.  Lee teaches a tapered waveguide having a non-circular core capable of performing mode conversation capabilities.  But Lee fails to expressly teaching a single fiber core carrying a plurality of modes, the taper configured to redistributes said input spatial and angular distribution and to allow all modes other than the fundamental or low order modes of the input laser beam to be eliminated.
Furthermore, see Applicant’s response received 23 July 2021, pages 10 and 11.
Therefore, claims 1, 2, 4, 6-9, 11, 13-18, 23-25, 27, 29-32, 34, 36-41 and 46-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874